Exhibit 4.97 Execution Version DATED THALASSA HOLDINGS SA PELAGOS HOLDINGS SA (as Vendors) NEWLEAD TANKER ACQUISITION S INC (as Purchaser) and NEWLEAD HOLDINGS LTD. (as NewLead) SHARE SALE AND PURCHASE AGREEMENT CONTENTS 1. DEFINITIONS AND INTERPRETATION 3 2. SALE AND PURCHASE 7 3. CONDITIONS 7 4. CONDUCT OF BUSINESS BEFORE FIRST COMPLETION 9 5. CONSIDERATION 10 6. DEFERRED CONSIDERATION 10 7. TRUE-UP SHARES 11 8. FIRST COMPLETION 13 9. SECOND COMPLETION 14 NO DISPOSALS 15 TERMINATION SHARES AND CONSIDERATION 15 FAIR MARKET VALUE 17 EXPERT 17 WARRANTIES AND INDEMNITIES 18 PROVISION OF INFORMATION 19 PRE-EMPTION WAIVERS 19 PROTECTION OF THE PURCHASER'S INTERESTS 19 INSURANCE 20 ANNOUNCEMENTS 21 CONFIDENTIALITY 21 PROVISIONS RELATING TO AGREEMENT 22 ASSIGNMENT AND SUB-CONTRACTING 22 FURTHER ASSURANCE 22 SEVERABILITY 23 COSTS 23 NOTICES 23 GOVERNING LAW AND JURISDICTION 24 SCHEDULE 1 – (THE COMPANIES AND THE SALE SHARES) 26 SCHEDULE 2 – (THE WARRANTIES) 28 SCHEDULE 3 – (THE VESSELS) 39 SCHEDULE 4 – (LIST OF MATERIAL CONTRACTS) 40 THIS AGREEMENT is made on 2014 BETWEEN THALASSA HOLDINGS SA a company incorporated in Liberia with Registration No. C-109798, whose registered office is at 80 Broad Street, Monrovia, Liberia (" Thalassa "); PELAGOS HOLDINGS SA , a company incorporated in Liberia with Registration No. C-112650, whose registered office is at 80 Broad Street, Monrovia, Liberia (" Pelagos " and together with Thalassa, the " Vendors " and each, a " Vendor " ); NEWLEAD TANKER ACQUISITION S INC. , a company incorporated in the Marshall Islands with Registration No. 72181 whose registered office is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, MH96960 Marshall Islands (the " Purchaser "); and NEWLEAD HOLDINGS LTD. , a company incorporated in Bermuda with Registration No. EC-36332 whose registered office is at Canon's Court, 22 Victoria Street, Hamilton, Bermuda (" NewLead "), each a " Party " and together the " Parties ". RECITALS (A) The Vendors are together the beneficial owners of the whole of the issued and allotted share capital in the Companies and each of the Vendors is the sole beneficial owner and registered holder of the Sale Shares (as hereinafter defined and as more particularly describedin Part B of Schedule 1). (B) The Vendors have agreed to sell and the Purchaser (a wholly owned subsidiary of NewLead) has agreed to buy the Sale Shares on the terms and conditions hereinafter contained. NOW IT IS AGREED as follows: 1. DEFINITIONS AND INTERPRETATION In this Agreement (including the Recitals and the Schedules), unless the context otherwise requires, the following words and expressions shall have the following meanings: " Accrued Liabilities " means the total amount of liabilities in respect of any of the Companies and/or any of the Vessels accrued on or before the Deferred Issuance Date (as the case may be) and as such amount may be determined by the Purchaser; " Affiliates " means a company's subsidiaries and subsidiary undertakings and its parent company or parent undertaking, and the subsidiaries and subsidiary undertakings of any such parent company or parent undertaking; " Assets " means the amount of the total assets including (without limitation) present and future properties, revenues and rights of every description of the Companies determined on a consolidated basis; " Audited Accounts " means the Companies' individual accounts, audited financial statements in the form of US GAAP for the financial year ended on the Balance Sheet Date, the auditors' report on those accounts, the directors' report for that year and the notes to those accounts; " Balance Sheet Date " means the First Completion Date; " Books and Records " has its common law meaning and includes, without limitation, all notices, correspondence, orders, inquiries, drawings, plans, books of account and other documents and all computer disks or tapes or other machine legible programs or other records (but excluding software); " Business Days " means a day (other than a Saturday, Sunday or public holiday) when banks are open for business in Athens, New York and London; " Companies " means each and all of Aeolus Compania Naviera SA, Flegra Compania Naviera S.A, Frourio Compania Naviera S.A., Kastro Compania Naviera SA and Nepheli Marine Company and each of them a company incorporated in the Republic of Liberia as more particularly described in Part A of Schedule 1 (and a " Company " means any of them); " Conditions " means the conditions set out in Clause 3; " Consideration Price " has the meaning given to it in Clause 5.1
